          Case 1:20-mj-08698-UA Document 14 Filed 04/19/21 Page 1 of 5


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      4/19/2021

 United States of America,


                –v–                                                           20-mj-8698 (AJN)

                                                                                   ORDER
 Sheng-Wen Cheng,

                        Defendant.



ALISON J. NATHAN, District Judge:

       A videoconference is scheduled in this matter via the CourtCall platform for April 20,

2021 at 3:00 p.m. Defense counsel will be given an opportunity to speak with the Defendant by

telephone for fifteen minutes before the proceeding begins (i.e., at 2:45 p.m.). Defense counsel

will receive a call at the number provided to Chambers during case intake at that time.

       To optimize the quality of the video feed, the Court, the Defendant, counsel for the

Defendant, and counsel for the Government will appear by video for the proceeding; all others

will participate by telephone. Due to the limited capacity of the CourtCall system, only one

counsel per party may participate.

        Co-counsel, members of the press, and the public may access the audio feed of the

conference by calling 855-268-7844 and using access code 32091812# and PIN 9921299.

       In advance of the conference, Chambers will email the parties with further information on

how to access the conference. Those participating by video will be provided a link to be pasted

into their browser. The link is non-transferrable and can be used by only one person;

further, it should be used only at the time of the conference.

       To optimize use of the CourtCall technology, all those participating by video should:
          Case 1:20-mj-08698-UA Document 14 Filed 04/19/21 Page 2 of 5


           1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
              not use Internet Explorer.

           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           3. Minimize the number of others using the same WiFi router during the conference.

           4. Use headphones or a headset to improve audio quality.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference—whether in listen-only mode or otherwise—are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call 888-363-4749 and use access code 9196964#. (Members

of the press and public may call the same number, but will not be permitted to speak during the

conference.) In that event, and in accordance with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at https://www.nysd.uscourts.gov/hon-alison-j-nathan,

counsel should adhere to the following rules and guidelines during the hearing:

           1. Each party should designate a single lawyer to speak on its behalf (including
              when noting the appearances of other counsel on the telephone).

           2. Counsel should use a landline whenever possible, should use a headset instead of
              a speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak
              at the same time.

           3. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.




                                                  2
          Case 1:20-mj-08698-UA Document 14 Filed 04/19/21 Page 3 of 5


           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.

If possible, defense counsel shall discuss the attached Waiver of Right to be Present at Criminal

Proceeding with the Defendant and return the completed form prior to the proceeding. Defense

counsel my sign on the Defendant’s behalf if authorized by the Defendant to do so.


       SO ORDERED.


Dated: April 19, 2021                               __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge




                                                3
                Case 1:20-mj-08698-UA Document 14 Filed 04/19/21 Page 4 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐X
UNITED STATES OF AMERICA
                                                                                WAIVER OF RIGHT TO BE PRESENT AT
                                  ‐v‐                                           CRIMINAL PROCEEDING
                                        ,                                          (   )‐cr‐(   ) (AJN)
                                               Defendant.
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐X

Check Proceeding that Applies

____       Arraignment

           I have been given a copy of the indictment containing the charges against me and have reviewed it with
           my attorney. I understand that I have a right to appear before a judge in a courtroom in the Southern
           District of New York to confirm that I have received and reviewed the indictment; to have the indictment
           read aloud to me if I wish; to enter a plea of either guilty or not guilty before the judge; and to have an
           attorney beside me as I do. By signing this document, I wish to advise the court that after consultation
           with my attorney I willingly give up my right to appear in person before the judge for my arraignment. By
           signing this document, I also wish to advise the court that I willingly give up any right I might have to have
           my attorney next to me for my arraignment so long as the following conditions are met. I want my
           attorney to be able to participate in the proceeding and to be able to speak on my behalf during the
           proceeding. I also want the ability to speak privately with my attorney at any time during the proceeding if
           I wish to do so.

Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name

____       Conference

           I have been charged in an indictment with violations of federal law. I understand that I have a right to be
           present at all conferences concerning this indictment that are held by a judge in the Southern District of
           New York, unless the conference involves only a question of law. I understand that at these conferences
           the judge may, among other things, 1) set a schedule for the case including the date at which the trial will
           be held, and 2) determine whether, under the Speedy Trial Act, certain periods of time should be properly
           excluded in setting the time by which the trial must occur. I have discussed these issues with my attorney
           and wish to give up my right to be present at the conferences. By signing this document, I wish to advise
           the court that I willingly give up my right to be present at the conferences in my case for the period of
           time in which access to the courthouse has been restricted on account of the COVID‐19 pandemic. I
           request that my attorney be permitted to represent my interests at the proceedings even though I will not
           be present.

Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name
            Case 1:20-mj-08698-UA Document 14 Filed 04/19/21 Page 5 of 5



____     Change of Plea

         I am aware that I have been charged with violations of federal law. I have consulted with my attorney
         about those charges. I have decided that I wish to enter a plea of guilty to certain charges. I understand I
         have a right to appear before a judge in a courtroom in the Southern District of New York to enter my plea
         of guilty and to have my attorney beside me as I do. I am also aware that the public health emergency
         created by the COVID‐19 pandemic has interfered with travel and restricted access to the federal
         courthouse. I have discussed these issues with my attorney. By signing this document, I wish to advise the
         court that I willingly give up my right to appear in person before the judge to enter a plea of guilty. By
         signing this document, I also wish to advise the court that I willingly give up any right I might have to have
         my attorney next to me as I enter my plea so long as the following conditions are met. I want my attorney
         to be able to participate in the proceeding and to be able to speak on my behalf during the proceeding. I
         also want the ability to speak privately with my attorney at any time during the proceeding if I wish to do
         so.

Date:             ____________________________
                  Signature of Defendant


                  ____________________________
                  Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the indictment,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held in my
client’s absence. I will inform my client of what transpires at the proceedings and provide my client with a copy of
the transcript of the proceedings, if requested.

Date:             ____________________________
                  Signature of Defense Counsel


                  ____________________________
                  Print Name



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:

_______________________.


Date:             _________________________
                  Signature of Defense Counsel



Accepted:         ________________________
                  Signature of Judge
                  Date:
                                                          2
